Citation Nr: 0411063	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased evaluation for a left knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to December 
1978. 

This matter originally came before the Board on appeal from a 
March 1998 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, that denied a 
rating in excess of 10 percent for the veteran's left knee 
disability.  A hearing before the undersigned Member of the Board 
at the RO (i.e. a travel board hearing) was held in November 2000.  
This matter was remanded by the Board of Veterans' Appeals (Board) 
in February 2001.  A December 2002 Board decision was vacated and 
remanded by an October 2003 decision of the United States Court of 
Appeals for Veterans Claims (Court).  As such, this issue now 
again returns before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In October 2003, the Court vacated and remanded a December 2002 
Board decision.  In a Joint Motion for Remand dated September 
2003, both parties agreed that the Board had failed to fully 
consider a separate rating for the veteran under Diagnostic Code 
5257.  In addition, it was requested that the Board consider 
having the veteran undergo a VA orthopedic examination to 
determine, more precisely, and in light of the veteran's severe 
arthritis, any additional degree of range of motion loss due to 
pain on use or during flare-ups.

As such, the Board is of the opinion that this claim must be 
remanded for further development.

The Board regrets the additional delay a further remand will 
entail.  However, a remand is necessary to ensure that the veteran 
receives all consideration due him under the law.

Accordingly, this claim is REMANDED for the following development:

1. The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2. After the above development has been completed, a VA orthopedic 
examination of the left knee should be accomplished in order to 
determine the nature and extent of the veteran's disability.  The 
claims folder, and a copy of this remand, should be made available 
to the examiner for review prior to the examination.  All 
necessary tests and studies, to specifically include X- rays and 
range of motion measurements, should be performed.  The examiner 
is requested to state the normal ranges of motion of the knee.  
Additionally, the examiner should be requested to determine 
whether the disability exhibits weakened movement, excess 
fatigability, and, if feasible, these determinations should be 
expressed in terms of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis.  The examiner should 
also be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or when 
used repeatedly over a period of time.  Any impairment of the knee 
should be identified.  

3. Thereafter, the RO should re-adjudicate the claim on appeal.  
If the benefit sought is not granted, the veteran should be 
furnished a supplemental statement of the case and an opportunity 
to respond.  The case should then be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





